                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:16-cv-62-FDW

DEVIN HYMAN,                              )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FNU MILLER, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

        THIS MATTER comes before the Court on a Motion for Summary Judgment by

Defendants Stephanie Miller, John Z. Causby, Kyle Murray, and Phillip Carswell, (Doc. No.

106).

        I.     BACKGROUND

        A.     Procedural Background

        Pro se Plaintiff Devin Hyman, a North Carolina inmate incarcerated at Maury

Correctional Institution in Maury, North Carolina, filed this action on April 15, 2016, pursuant to

42 U.S.C. § 1983. In the Complaint, filed pursuant to 42 U.S.C. § 1983, Plaintiff alleged that

moving Defendants Stephanie Miller, John Z. Causby, Kyle Murray, and Phillip Carswell,

correctional officers at Alexander Correctional Institution at all relevant times, used excessive

force against him on February 4, 2016, while Plaintiff was incarcerated at Alexander.

        On March 16, 2018, Defendants filed the pending summary judgment motion. (Doc. No.

106). On March 21, 2018, this Court entered an order in accordance with Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975). (Doc. No. 109). Plaintiff filed a response to the summary

                                                 1
judgment motion on April 2, 2018, and Defendants filed a Reply on April 9, 2018. (Doc. Nos.

111, 113).

       B.      Factual Background

       1.      Plaintiff’s Allegations

       According to Plaintiff’s Complaint, on February 4, 2016, while Plaintiff was housed at

Alexander Correctional Institution, he got into a verbal altercation with Defendant Miller. (Doc.

No. 1 at 3-4). Defendant Miller then discharged a single burst of pepper spray. (Id.). Plaintiff

struck Defendant Miller with a closed fist before additional correctional staff secured him. (Id.).

Plaintiff alleges that after he was fully secured, Defendants Miller, Murray, and Causby

continued to punch, kick, and knee Plaintiff in the face and upper body. (Id.). Plaintiff alleges

that, after being escorted to the shower for decontamination of the pepper spray, Defendant

Murray stomped his face into the shower floor. (Id.). Plaintiff also alleges that Defendant

Carswell kicked Plaintiff’s side while he was in full restraints in the shower, and that Defendant

Causby repeatedly kneed Plaintiff in his side and upper body.1 (Id.).

       Plaintiff claims to continue to suffer from head injuries, major headaches, light-

headedness, and vision loss as a result of the excessive force incident. (Id. at 4). Plaintiff also

claims emotional injury and “emotional tremor,” which require medications. (Id.). Plaintiff

purports to bring claims against Defendants for excessive force in violation of his Eighth

Amendment rights. (Id. at 2-3). Plaintiff seeks $75,000 in damages. (Id. at 4).

       2.      Defendants’ Summary Judgment Materials



1
  As the Court discusses in footnote 2, infra, in his original Complaint, Plaintiff did not mention
Defendant Causby with regard to the excessive force used in the decontamination shower, but he
alleges in a sworn affidavit, in his summary judgment response, that Causby participated in the
alleged excessive use of force in the decontamination shower.
                                                  2
       In support of the summary judgment motion, Defendants rely on the sworn affidavits of

Defendant Miller, Defendant Causby, non-party R. Preston Townsend, and non-party Jeffrey

Duncan, along with exhibits, including videotaped surveillance footage of the alleged excessive

force incident that occurred outside of the DHO.2 Defendants’ summary judgment evidence

shows the following:

       On February 4, 2016, Alexander officers attempted to bring Plaintiff to the Disciplinary

Hearing Office (“DHO”). (Doc. No. 107-1 at ¶ 5: Miller Aff.; Doc. No. 107-3 at ¶ 5: Causby

Aff.; Doc. No. 107-2 at ¶¶ 5-6: Townsend Aff.). Plaintiff refused to enter the DHO. (Doc. No.

107-1 at ¶ 6; Doc. No. 107-2 at ¶ 7). Defendant Miller stepped out of the DHO into the hallway

to see if the officers needed assistance. Alexander Unit Manager Townsend instructed

Defendant Miller to cuff Plaintiff and take him to Restrictive Housing. (Doc. No. 107-1 at ¶ 7;

Doc. No. 107-2 at ¶ 8). Plaintiff had indicated that he wanted to go on Self-Injurious Behavior

(“SIB”) precautions because he had thoughts of hurting himself. (Doc. No. 107-1 at ¶ 8; Doc.

No. 107-2 at ¶ 9; Doc. No. 107-3 at ¶ 5). Defendant Miller informed Plaintiff that if he wanted

to go on SIB precautions, he would have to be placed in hand restraints. (Doc. No. 107-1 at ¶ 9).

       Defendant Miller told Plaintiff to submit to restraints, and Plaintiff refused. (Doc. No.

107-1 at ¶ 10; Doc. No. 107-2 at ¶ 9; Doc. No. 107-3 at ¶ 5). Defendant Miller then pulled over

a plastic chair and ordered Plaintiff to sit in the chair and submit to handcuffs. Plaintiff

continued to refuse to submit to hand restraints. (Doc. No. 107-1 at ¶¶ 11-13; Doc. No. 107-2 at

¶ 10). At that time, Defendant Miller administered a short burst of pepper spray to Plaintiff’s

face. (Doc. No. 107-1 at ¶ 14; Doc. No. 107-3 at ¶ 7). Plaintiff lunged at Defendant Miller and



2 For obvious privacy reasons, there appears to be no videotaped surveillance footage as to the
alleged excessive force incident in the decontamination shower.
                                                3
swung at her with a closed fist, striking her in the forehead. (Doc. No. 107-1 at ¶ 15; Doc. No.

107-3 at ¶ 9). Defendant Causby drew his baton, but was unable to strike Plaintiff, who was

surrounded by other staff members. (Doc. No. 107-3 at ¶¶ 8-9). In their attempts to gain

compliance and prevent further assaults, staff members took Plaintiff to the ground. (Doc. No.

107-1 at ¶ 16; Doc. No. 107-2 at ¶¶ 13-14; Doc. No. 107-3 at ¶ 10).

       Even after being taken to the ground, Plaintiff continued to resist, disobey orders, and be

combative. (Doc. No. 107-3 at ¶ 11; Doc. No. 107-4 at ¶¶ 7-8: Duncan Aff.). Various staff

members assisted in subduing and restraining Plaintiff’s hands and legs. (Doc. No. 107-1 at ¶

17; Doc. No. 107-2 at ¶¶ 15-16; Doc. No. 107-3 at ¶¶ 12-14; Doc. No. 107-4 at ¶¶ 9-10). Staff

applied restraints, pulled Plaintiff up off the ground, and escorted him to D-Wing for a

decontamination shower. (Doc. No. 107-2 at ¶ 17; Doc. No. 107-3 at ¶ 14; Doc. No. 107-4 at ¶

11). After the decontamination shower, Plaintiff was medically screened and placed in a cell

under SIB precautions. (Doc. No. 107-4 at ¶¶ 14-15).

       The investigating officer who investigated the February 4, 2016, incident, Raymond L.

Hamilton, concluded that at the beginning of the altercation with Defendant Miller, Plaintiff put

his crutches aside to square off with correctional staff. (Doc. No. 107-1 at ¶ 22; Doc. No. 107-2

at ¶ 21; Doc. No. 107-3 at ¶ 18; Doc. No. 107-4 at ¶ 19). Officer Hamilton also found that

Defendant Miller administered pepper spray and that Plaintiff attacked her and punched her in

the head. (Id.). Finally, Officer Hamilton found that Plaintiff also attacked several other staff

members who tried to control Plaintiff. (Id.).

       As to Plaintiff’s injuries, while Defendants do not address Plaintiff’s injuries in their

memorandum supporting summary judgment, the incident reports attached to Defendants’

summary judgment materials note that a nurse who examined Plaintiff after the incident noted

                                                 4
“swelling of [Plaintiff’s] left eye and blood on his nose and lips.” (Doc. No. 107-2 at 13).

Subsequent x-rays revealed no fractures. (Id.).

       II.     STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

When determining whether a genuine issue has been raised, the court must construe all

inferences and ambiguities against the movant and in favor of the non-moving party. United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

       The party seeking summary judgment has the initial burden of demonstrating that there is

no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, the non-moving party, to survive the motion for

summary judgment, may not rest on the allegations averred in his pleadings. Id. at 324. Rather,

the non-moving party must demonstrate specific, material facts exist that give rise to a genuine

issue. Id. Under this standard, the existence of a mere scintilla of evidence in support of the

non-movant’s position is insufficient to withstand the summary judgment motion. Anderson,

477 U.S. at 252. Likewise, conclusory allegations or denials, without more, are insufficient to

preclude granting the summary judgment motion. Dash v. Mayweather, 731 F.3d 303, 311 (4th

Cir. 2013). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. Further, Rule 56

provides, in pertinent part:

                                                  5
       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:
       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or
       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

FED. R. CIV. P. 56(c)(1). Accordingly, when Rule 56(c) has shifted the burden of proof to the

non-movant, the non-movant must show the existence of a factual dispute on every essential

element of his claim.

       III.    DISCUSSION

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments,” U.S.

CONST. amend. VIII, and protects prisoners from the “unnecessary and wanton infliction of

pain,” Whitley v. Albers, 475 U.S. 312, 319 (1986). To establish an Eighth Amendment claim,

an inmate must satisfy both an objective component–that the harm inflicted was sufficiently

serious–and a subjective component–that the prison official acted with a sufficiently culpable

state of mind. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). In adjudicating an

excessive force claim, the Court must consider such factors as the need for the use of force, the

relationship between that need and the amount of force used, the extent of the injury inflicted,

and, ultimately, whether the force was “applied in a good faith effort to maintain or restore

discipline, or maliciously and sadistically for the very purpose of causing harm.” Albers, 475

U.S. at 320-21. Furthermore, although the lack of serious injury may be considered a factor in

the excessive force analysis, the fact that the prisoner suffered only minor injuries is not

dispositive in an excessive force claim. See Wilkins v. Gaddy, 559 U.S. 34, 38 (2010).

       A. Plaintiff’s Claims Against Excessive Force against Defendant Miller and the

                                                  6
           other Moving Defendants Based on Force Used in the Hallway Outside of the

           DHO.

       The Court finds that Defendants are entitled to summary judgment as to Plaintiff’s claims

of excessive force while he was outside of the DHO. The undisputed evidence shows that

Defendants applied force in a good-faith effort to maintain or restore discipline, and not

maliciously and sadistically to cause harm. First, as to Defendant Miller’s conduct, Defendants’

summary judgment evidence shows Defendant Miller had been physically assaulted by Plaintiff,

observed Plaintiff continuing to struggle with herself and other correctional staff, believed that

the application of some force was necessary to protect herself and others, and used the type and

amount of force expected of her under the NCDPS Use of Force Policy. No reasonable

interpretation of the facts exists under which a jury could find that Defendant Miller violated

Plaintiff’s Eighth Amendment rights by spraying Plaintiff with pepper spray, taking him to the

ground, and applying restraints. Furthermore, as to the remaining Defendants’ conduct while

Plaintiff was outside of the DHO, the Court finds that the evidence on summary judgment shows

these Defendants also used force in a good-faith effort to restore discipline.

       In his response, Plaintiff argues, among other things, that the applicable “Use of Force

Policy” prohibits a correctional officer from using force solely as a result of verbal provocation

or as punishment. (Doc. No. 111 at 1). Defendants contend, however, and the Court agrees,

that the video surveillance footage shows that the use of force on February 4, 2016, was

reasonable, appropriate, and in response to Plaintiff’s actions of assaulting and choking staff

members, not the result of mere verbal provocation or as punishment. As noted, Plaintiff admits

that he both refused to go into the DHO Room as ordered and that he struck Defendant Miller.

(Id.). Further, the video surveillance footage confirms that the use of force (outside the DHO)

                                                 7
ended when Plaintiff was restrained and order was restored. Accordingly, this argument is

without merit.

       Plaintiff also argues in his response that he could not have effectively resisted orders or

shown non-compliance on February 4, 2016, because he was walking with crutches. (Doc. No.

111 at 2). Even though Plaintiff was walking with crutches, the video surveillance clearly shows

Plaintiff being non-compliant, resisting orders, “squaring off,” and preparing to fight with

correctional staff. Further, the crutches themselves could have been used as weapons if

correctional staff had not taken Plaintiff to the ground to apply restraints. Moreover, the video

surveillance confirms that Plaintiff was able to effectively assault, resist, and fight against

numerous correctional staff members, despite that he was on crutches. Accordingly, this

argument is also without merit.

       In sum, the Court finds that Defendants are entitled to summary judgment as to Plaintiff’s

excessive force claim against them arising out Defendants’ conduct while Plaintiff was outside

of the DHO.

       B. Plaintiff’s Claims Against Defendants Carswell, Causby, and Murray Based on

           the Alleged Use of Excessive Force by These Defendants While Plaintiff Was in

           the Decontamination Shower.

       In addition to alleging that Defendant Miller and the other moving Defendants used

excessive force against him outside the DHO, Plaintiff has also alleged that Defendants

Carswell, Causby, and Murray used excessive force against him while he was in the

decontamination shower.3 The Court denies Defendants’ motion for summary judgment as to



3  Plaintiff did not mention Defendant Causby in his original Complaint in his allegations related
to excessive force used in the decontamination shower. Furthermore, Defendant Causby’s own
                                                8
this part of Plaintiff’s excessive force claim. First, the Court notes that Defendants have not

submitted any evidence on summary judgment refuting Plaintiff’s claim that Defendants

Carswell, Causby, and Murray used excessive force against him while he was in the

decontamination shower.4 Moreover, in response to the summary judgment motion, Plaintiff has

submitted a sworn affidavit, stating that, while Plaintiff was in the decontamination shower, he

“was still being beat”; that Defendant Murray “stomped [his] head in the shower floor”;

Defendant Carswell “repeatedly punched him in the left side of the face”; and Defendants

Carswell and Causby “repeatedly kneed him in [his] side and upper body.” (Doc. No. 111-1 at

¶¶ 8-11). Plaintiff also asserts that when he was removed from the shower officers made him

walk backwards so the video cameras could not record his injuries. (Id. at ¶ 15). Defendants

wholly failed to address these sworn allegations in their Reply brief. On summary judgment, this

Court is not entitled to make a credibility determination as to Plaintiff’s allegations regarding the

force used in the decontamination shower. Moreover, given that Plaintiff had at least some




affidavit seems to indicate he was not present in the decontamination shower, and his only
interaction with Plaintiff was when Plaintiff was in the hallway outside the DHO. See (Doc. No.
107-3 at ¶ 4) (“stating that “my only interaction with Plaintiff was assisting in taking him to the
ground”). Nevertheless, Plaintiff alleges in his sworn affidavit in response to Defendants’
summary judgment motion that Causby participated in the alleged use of excessive force in the
decontamination shower. See (Doc. No. 111-1 at ¶¶ 8, 11) (alleging that once Plaintiff was in
the decontamination shower, Causby “repeatedly kneed me in my side and upper body”). The
parties may sort out this discrepancy at trial.
4 Defendants acknowledge in their summary judgment memorandum that Plaintiff has alleged

that “after being escorted to the shower for decontamination of the pepper spray . . . Defendant
Murray stomped [Plaintiff’s] face into the shower floor” and that Plaintiff has also alleged that
“Defendant Carswell kicked Plaintiff’s side while he was in full restraints in the shower.” (Doc.
No. 107 at 2). Unfortunately, however, and rather inexplicably, Defendants have wholly failed
to address or rebut, by affidavits or otherwise, this part of Plaintiff’s claim in their summary
judgment motion. Given this, as well as considering Plaintiff’s own, sworn affidavit opposing
the summary judgment motion, the Court is constrained to deny summary judgment as to this
part of Plaintiff’s excessive force claim.
                                                   9
injuries, this Court cannot conclude as a matter of law that no reasonable jury would find that

excessive force was used against Plaintiff while he was in the decontamination shower. That is,

Plaintiff’s injuries may have resulted from the use of force while he was outside the DHO, rather

than while he was in the decontamination shower, but that is a factual issue for a jury to decide.

        In sum, considering the evidence presented by Plaintiff on summary judgment, and

construing all inferences in the light most favorably to him, the Court finds that Plaintiff has

submitted enough evidence on summary judgment to withstand the motion by Defendants

Carswell, Causby, and Murray as to the alleged use of excessive force against Plaintiff while he

was in the decontamination shower.

        The Court notes that these Defendants also raise qualified immunity as a defense to

Plaintiff’s claim for monetary damages. The qualified immunity doctrine “balances two

important interests—the need to hold public officials accountable when they exercise power

irresponsibly and the need to shield officials from harassment, distraction, and liability when

they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). To

establish qualified immunity, an officer must show (1) that the facts, taken in the light most

favorable to the plaintiff, do not establish a violation of a constitutional right, or (2) that the

alleged right, even if violated, was not “clearly established” at the time of the incident. See id.

Accordingly, even when the facts in the record establish that the official’s conduct violated a

plaintiff’s constitutional rights, the officer still is entitled to immunity from suit “if a reasonable

person in the [officer’s] position could have failed to appreciate that his conduct would violate

those rights.” Torchinsky v. Siwinski, 942 F.2d 257, 261 (4th Cir. 1991) (citation and internal

quotation marks omitted). In considering qualified immunity on summary judgment, the Court

takes as true Plaintiff’s allegations and construes them in the light most favorable to Plaintiff.

                                                   10
See Iko v. Shreve, 535 F.3d 225, 230 (4th Cir. 2008). “[S]ummary judgment on qualified

immunity grounds is improper as long as there remains any material factual dispute regarding the

actual conduct of the defendants.” Vathekan v. Prince George’s Cnty., 154 F.3d 173, 180 (4th

Cir. 1998).

       Here, according to Plaintiff’s version of events as set forth in his sworn affidavit,

Defendants used force against Plaintiff in the decontamination shower, while Plaintiff was

neither resisting nor acting disruptive, specifically by stomping his head into the shower floor,

repeatedly punching him in the left side of his face, and repeatedly kneeing him in his side and

upper body. This alleged conduct, if believed, clearly violates the Eighth Amendment

prohibition against excessive force. In sum, the Court finds that Defendants are not entitled to

qualified immunity because a material actual dispute exists regarding the conduct of Defendants

Carswell, Causby, and Murray while Plaintiff was in the decontamination shower.

       IV.       CONCLUSION

       For the reasons stated herein, Defendants’ summary judgment motion is denied in part

and granted in part.

       IT IS, THEREFORE, ORDERED that:

       1.     Defendants’ Motion for Summary Judgment, (Doc. No. 106), is DENIED in part and

              GRANTED in part. That is, the Court DENIES Defendants’ summary judgment

              motion as to Plaintiff’s excessive force claim against Defendants Carswell, Causby,

              and Murray based on alleged use of excessive force by these Defendants while

              Plaintiff was in the decontamination shower. The Court GRANTS Defendants’

              summary judgment motion as to Plaintiff’s excessive force claim based on the alleged

              use of excessive force while Plaintiff was standing outside the DHO.

                                                 11
2. In accordance with this Order, Defendant Miller is hereby terminated as a Defendant.

   The remaining Defendants shall remain in this action for a trial as to Plaintiff’s

   excessive force claim against them based solely on their conduct on February 4, 2016,

   while Plaintiff was in the decontamination shower at Alexander Correctional

   Institution.
                                 Signed: March 4, 2019




                                        12
